BARRY, Judge,
would grant a rehearing.
I disagree with the majority’s treatment of the imputation clause for the detailed reasons in my dissent.
O’Quinn raises a number of substantial issues, some of which are treated summarily and one of which was ignored:
“I should also point out that the majority has failed to treat O’Quinn’s argument relative to the Difficiency Judgment Act. Serious questions were raised and are unanswered which could effectively alter the majority’s disposition of this obligation.” (See Dissent, pp. 1199-1200.)